* Corpus Juris-Cyc. References; Injunctions, 32CJ, p. 251, n. 3; Schools and School Districts, 35Cyc, p. 1078, n. 90; p. 1088, n. 82.
The appellant, Campbell, filed a bill in the chancery court of Tallahatchie county against the appellee, Warwick, alleging that the complainant was, on or about the 18th day of February, 1925, duly elected by the board of trustees of the Tutwiler municipal separate school district as superintendent of the Tutwiler public school for the session 1925-1926, beginning about 21st day of September, 1925, and ending with the scholastic year. Appellant averred that he accepted the position as such superintendent and entered into a contract with the board of trustees, whereby he was to act as superintendent of the said school and to teach certain subjects therein, making the minutes of the board of trustees and his contract with said board exhibits to his bill.
Complainant further alleged that he was a licensed teacher, duly qualified to fill said position; that the defendant, Warwick, has undertaken to interfere with the complainant in the discharge of his several duties, enjoined upon complainant by law and by his contract; that after the complainant had been duly elected as aforesaid there came about a change in the membership of the board of trustees of said school, by reason of the fact that two members of the board resigned and two new trustees were elected to fill such vacancies caused by said resignations; that two of the new trustees so elected combined with one of the old members of the board of trustees, thus constituting a majority of the trustees after such change, and undertook to elect the defendant, Warwick, as superintendent and teacher as aforesaid, notwithstanding the contract already made with the complainant; that no charges of any kind were preferred against the complainant, but said acts were arbitrary, without authority of law, unlawful, and of no effect; that defendant, Warwick, undertook to interfere with the management of the school and to displace the complainant in his rights; that unless defendant, Warwick, is restrained by injunction that said defendant will wantonly and without authority of law hinder, delay, and obstruct the complainant in the *Page 516 
discharge of his duties as superintendent and teacher of the aforesaid school, and that complainant will thereby be greatly hampered in the discharge of his duties as such teacher and superintendent of said school, and will suffer irreparable wrong and injury on account thereof; and complainant prayed for a writ of injunction against the defendant, Warwick, to restrain him from interfering with said complainant in the discharge of his duties under his contract, and prayed for a temporary injunction until a hearing, and that upon final hearing the injunction be made perpetual.
The temporary injunction was granted and the defendant filed a demurrer to the bill, setting forth in the demurrer: (1) That there is no equity on the face of the bill; (2) that the bill of complaint showed on its face that the election of the complainant as superintendent was void; (3) that the bill shows on its face that complainant has a complete and adequate remedy at law; (4) that the bill does not allege any fact upon which the court could grant any relief; (5) that the bill on its face is a proceeding by indirection to specifically enforce an alleged contract for personal service. The demurrer was sustained, and the bill dismissed, and an appeal granted, but without supersedeas; the chancellor having refused to grant a supersedeas.
The contract made with the trustees of the said school by the complainant was valid on its face, and conferred upon him contractual rights which he is entitled to have protected.Brown v. Owen, 23 So. 35, 75 Miss. 319; Whitman v. Owen,
25 So. 669, 76 Miss. 783.
The allegations of the bill and the exhibits thereto show that the appellant was legally elected by the said action of the board of trustees, acting through a majority thereof, under the principles announced in Yerger v. State, 45 So. 849, 91 Miss. 802, and the board of trustees, after the change brought about by the resignations of the two former members of the board, did not have power to annul the contract without the consent of the *Page 517 
complainant, unless for legal cause to be determined in an appropriate proceeding. The board of trustees has no arbitrary power to annul valid contracts. It is an old adage that you can tie a knot with your tongue that you cannot untie with your teeth. This applies to contracts of all kinds in principle. The contract made with the appellant was a valid contract, and the defendant had no right to interfere with the carrying out of the said contract. The complainant is entitled to have his legal right protected by injunction, and is not compelled to step aside, surrender his position, and sue for the salary, or sue for damages. The complainant may stand upon his contract, and may prevent other persons from unlawfully interfering with it.
The demurrer was therefore improperly sustained, and the judgment will be reversed, the injunction reinstated, and the cause remanded for further proceedings.
Reversed and remanded.